             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JERRY RAY HAWKINS,                        )
                                          )
                     Petitioner,          )
                                          )
vs.                                       )      NO. CIV-20-153-HE
                                          )
JEORLD BRAGGS,                            )
                                          )
                     Respondent.          )

                                         ORDER

       Petitioner Jerry Ray Hawkins, a state prisoner appearing pro se, filed a petition for

writ of habeas corpus under 28 U.S.C. § 2254 challenging his state court conviction. On

February 24, 2020, United States Magistrate Judge Suzanne Mitchell issued a Report and

Recommendation recommending that this action be transferred to the United States District

Court for the Northern District of Oklahoma. Petitioner was advised of his right to object

to the Report and Recommendation by March 16, 2020.

       Petitioner has not filed an objection to the Report and Recommendation and has

therefore waived his right to appellate review of the factual and legal issues it addressed.

See Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #6]. This case is transferred to the

United States District Court for the Northern District of Oklahoma.
IT IS SO ORDERED.

Dated this 25th day of March, 2020.
